Citation Nr: 0218503	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  97-06 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
to include tinea pedis, claimed as aggravated during 
service.

2.  Entitlement to service connection for phlebitis or 
other peripheral circulatory disorder, claimed as 
secondary to a skin disorder.

3.  Entitlement to service connection for osteomyelitis of 
the left foot, claimed as secondary to a skin disorder.

4.  Entitlement to service connection for vesicular 
eruptions and cellulitis of the feet, claimed as secondary 
to a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1967 to 
December 1969.

This appeal arises from February 1996 and subsequent 
rating decisions of the Department of Veterans Affairs 
(VA), Houston, Texas, regional office (HRO).

In February 1996 the HRO denied reopening claims for 
entitlement to service connection for phlebitis and acute 
anxiety reaction and denied entitlement to service 
connection for osteomyelitis, left foot, insufficient 
blood return, recurrent vesicular eruptions with 
cellulitis of the feet secondary to dyshidrotic eczema, 
degenerative joint disease of the lumbar spine, and tinea 
pedis.  The HRO also denied entitlement to service 
connection for passive aggressive personality disorder 
which had been "previously denied."

The appellant appeared at a hearing held at the RO on 
October 31, 1996.  A transcript of that hearing has been 
associated with the record on appeal.  A December 1996 
hearing officer's decision and statement of the case 
denied entitlement to service connection for a skin 
disorder and low back disorder, characterized as 
degenerative joint disease of the lumbar spine.  In 
January 1997, the appellant submitted a VA Form 9, which 
perfected appeals as to these issues.  The appellant also 
raised additional issues for consideration.

In March 1997 the HRO denied reopening claims for 
entitlement to service connection for phlebitis and acute 
anxiety reaction with passive aggressive personality 
disorder and denied entitlement to service connection for 
acute and subacute peripheral neuropathy secondary to 
Agent Orange, degenerative joint disease of the upper 
spine, osteomyelitis and peripheral circulatory disorder 
secondary to a skin disorder, vesicular eruptions with 
cellulitis of the feet secondary to dyshidrotic eczema and 
osteomyelitis of the left foot, insufficient blood return, 
and tinea pedis.

The Board of Veterans' Appeals (Board) notes that 
subsequent to the March 1997 rating decision, the HRO 
issued a supplemental statement of the case, which 
included these issues.  In October 1997 the appellant's 
representative submitted correspondence that is construed 
as a substantive appeal as to these issues.

In April 1998, the Board remanded the case in order to 
schedule the appellant for a videoconference hearing.  In 
June 1998, the claims folder was transferred to the New 
Orleans, Louisiana, regional office (RO), which has 
certified the current appeal to the Board.  On December 
16, 1998, a videoconference hearing was held before 
Bettina S. Callaway, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) (West 
1991 & Supp. 2002).  A transcript of that hearing has been 
associated with the record on appeal.  At that hearing, 
the appellant withdrew the issues of entitlement to 
service connection for acute and subacute peripheral 
neuropathy due to Agent Orange exposure, and whether new 
and material evidence had been submitted to reopen the 
claim for service connection for acute anxiety reaction 
with passive aggressive personality disorder.  
Accordingly, the Board will not consider those claims.

This case was before the Board again in May 1999.  The 
Board issued a decision on the appellant's claim of 
entitlement to service connection for degenerative joint 
disease of the upper and lumbar spine.  The Board remanded 
the remaining issues for additional development including 
VA examinations of the appellant.  In February 2001, the 
Board again remanded the appellant's claim of entitlement 
to service connection for a skin disorder, claimed as 
aggravated during service, because the VA examination was 
incomplete.  Consideration of the remaining issues on 
appeal was deferred.  The requested development has been 
completed.  The issues properly before the Board are those 
listed on the first page of this document and have been 
re-phrased to reflect more accurately the appellant's 
contentions.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction and the Board.

2.  The appellant has a current skin disorder of his feet.

3.  The appellant's symptoms of a skin disorder on his 
feet during service have been related to his current skin 
disorder.

4.  Recurring cellulitis of the feet is proximately due to 
or the result of a skin disorder.

5.  The evidence does not show that the appellant has 
osteomyelitis that is caused or aggravated by his skin 
disorder or his cellulitis.  

6.  The evidence does not show that the appellant's 
circulatory disorders are caused by or aggravated by his 
skin disorder or his cellulitis.  


CONCLUSIONS OF LAW

1.  The appellant's skin disorder, to include tinea pedis, 
was incurred during service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1132 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304(b) (2002).

2.  Service connection is warranted for cellulitis of the 
feet.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.310(a) (2002).

3.  Service connection is not warranted for osteomyelitis.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2002).

4.  Service connection is not warranted for a circulatory 
disorder, to include deep venous thrombosis and phlebitis.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At his January 1967 service entrance examination, the 
appellant reported a history of dermatitis in 1963 for 
which he had been rejected from service.  He also reported 
a history of skin disease.  The examiner indicated that 
the appellant had had an allergic rash from seaweed and 
that there was nothing shown at the time of enlistment.  
During his period of service, the appellant was seen with 
a rash on his trunk, including tinea versicolor on his 
back, in June 1967; seborrheic dermatitis in August 1967; 
a heat rash on the chest, arms, and legs in August 1968; 
an eczematoid rash on both wrists in March 1969; atopic 
dermatitis on the right wrist in April 1969; and urticaria 
of both arms and the upper torso, diagnosed as contact 
dermatitis, in June 1969.  The service separation 
examination in December 1969 indicated normal skin 
findings.

The claims folder contains no medical reports for a number 
of years following the appellant's separation from 
service.

Medical records from the University of Michigan Medical 
Center show that the appellant was treated in January 1975 
for a cold and chest pain.  The examiner diagnosed 
pleuritic chest pain possibly pleurodynia.  There was no 
evidence of pulmonary embolus.  In March 1977 the 
appellant was seen for left-sided chest pain.  The 
examiner ordered additional testing to rule-out pulmonary 
embolus.  A ventilation study was normal.  On the 
perfusion study, there were multiple areas of non-
segmental defects, which were a non-specific abnormality.  
The probability of pulmonary embolism was low.

Medical records from the University of Arizona University 
Hospital show treatment of the appellant in July 1980 for 
dermatitis of unknown etiology; the appellant described it 
as quite pruritic.  Benadryl was prescribed.  In November 
1981 the appellant was seen for complaints of a rash on 
his left great toe with a red streak up the inner left 
leg.  He had had scaling and redness on both toes for 
three months, using topical steroids and Triamicin for one 
month with no relief.  A rash with pain up the medial 
surface of the left leg had been present for two days.  He 
felt his left leg was slightly numb one day prior to his 
seeking treatment.  He had denied blood clots.

The examiner noted scaling erythematous surface lesions 
over the first and second left toes and the great toe on 
his right foot.  There was a faint petechial rash on the 
medial left leg to the groin area with a skip area in the 
popliteal region.  The rash was not raised.  There were 
multiple areas of hard vesicular lesion on the plantar 
surfaces of the feet.  There was also minimal ankle 
swelling and decreased sensation to pinprick over the leg 
rash area.  A cord-like structure was palpated in the 
medial thigh.  A radionuclidevenogram showed a block in 
the deep venous system of the left thigh.  The examiner 
diagnosed deep vein thrombosis.  The appellant was 
hospitalized and Heparin was initiated.  The appellant was 
noted to have had pruritus on the left great toe for the 
past six months.  The skin of both great toes was scaly, 
red, dry, petechial, and eczematoid in appearance.  The 
rash was diagnosed as atopic dermatitis.  On follow-up 
treatment in November 1981, the appellant was noted to be 
receiving treatment with Coumadin for thrombophlebitis.  
In December 1981, the appellant was examined for 
complaints of chest pain.  The examiner diagnosed 
pleuritic chest pain, probably viral in origin, and status 
post deep-venous thrombosis with adequate anticoagulation.

In January 1985 the appellant was treated at a VA facility 
in Ann Arbor, Michigan, for pain under his left rib cage.  
The appellant reported a history of phlebitis and 
pulmonary embolus in 1975.  A ventilation perfusion scan 
showed a low probability of pulmonary embolus.  The 
diagnosis was pleuritic chest pain unknown etiology.

VA medical records from Tucson, Arizona, indicate that the 
appellant was hospitalized on October 3, 1993.  He had 
developed left toe erythema and swelling two days 
previously with a rapid progression of erythema up to the 
mid-calf and thigh, finally up to the groin area.  He 
reported a history of approximately eight episodes of deep 
vein thrombosis and approximately twelve episodes of 
cellulitis.

On physical examination, the appellant's left foot was 
noted to have dorsal induration and erythema, which spread 
medially.  The great toe and second toe both had small 
open skin wounds with a clear, yellow discharge.  Erythema 
tracked medially and superiorly to the groin in a 
lymphangitic pattern.  It was tender.  There were no cords 
palpated.  The great toe had no toenail and had some 
scaling skin with a serpiginous border.  The appellant 
presented with the usual history for both cellulitis and 
deep vein thrombosis.  He had a negative compression 
ultrasound and the redness and pain were consistent with a 
cellulitis.  He was noted to have a secondary tinea 
infection.  An infectious diseases consultation was 
ordered, and the appellant was examined for possible 
cellulitis-other diagnoses considered included an allergic 
reaction to onychomycosis.  The appellant reported left 
leg inflammation several times in the previous decade, 
which had been diagnosed as cellulitis; however, he had 
none of the common predisposing factors for recurrent 
cellulitis.  A dermatology consultation diagnosed 
resolving cellulitis and a tinea infection.  He was 
started on Coumadin to prevent deep vein thrombosis.

The appellant was hospitalized at the VA Medical Center in 
Tucson, Arizona, from November 1993 to January 1994.  
Diagnoses were recurrent cellulitis, history of chronic 
deep vein thrombosis, clinical case of osteomyelitis of 
the left foot, and tinea pedis of both feet.  The 
appellant was admitted with recurrent left leg cellulitis.  
He had moderate erythema over the dorsum of the left foot 
involving the proximal portion of the first two metatarsal 
bones.  The soles of both feet demonstrated flaky skin and 
fungal nail infiltrations.  The left foot was worse than 
the right.  A November 12, 1993 bone scan of the 
appellant's left lower extremity, conducted to rule out 
osteomyelitis, showed findings consistent with diffuse 
cellulitis of the left foot.  Because of increased 
activity in the distal left tibia, osteomyelitis could not 
be excluded.  An interim hospital summary noted that the 
appellant's medical history included recurrent lower 
extremity deep vein thrombosis and rather aggressive tinea 
pedis, resulting in recurrent left leg cellulitis.  
Diagnoses were osteomyelitis of the tarsal bones in the 
left foot, left leg cellulitis secondary to osteomyelitis, 
recurrent deep vein thrombosis of the lower extremities 
and tinea pedis bilaterally.  X-ray examination of the 
left foot in December 1993 was negative for evidence of 
osteomyelitis.  A bone scan of the appellant's left lower 
extremity in January 1994, conducted to rule out 
osteomyelitis, showed no evidence for increased tracer 
activity to suggest ongoing osteomyelitis.  The appearance 
of the left foot was markedly improved.

In February 1994 the appellant complained of left ankle 
and leg pain of fifteen years duration.  X-ray examination 
of his left foot to rule out osteomyelitis was normal 
except for a single spur seen arising from the calcaneal 
bone.

In August 1994 the appellant was hospitalized at a VA 
facility in San Antonio, Texas, for swelling of his right 
foot with spreading erythema across the dorsum of the 
right foot.  He reported a 13-year history of deep venous 
thrombosis and lower extremity cellulitis.  He had been 
hospitalized eight months previously for cellulitis with 
secondary osteomyelitis.  He was treated with intravenous 
antibiotics and an antifungal cream.  An x-ray examination 
of the appellant foot was obtained to rule out 
osteomyelitis.

The appellant was hospitalized at a VA facility in San 
Antonio, from September 8, 1994, to September 17, 1994 for 
cellulitis of the left foot, dyshidrotic eczema of the 
hands and feet, contact stasis dermatitis versus 
acrodermatitis associated with underlying disease, chronic 
venous insufficiency secondary to recurrent deep venous 
thrombosis, and chronic tinea pedis infection of the feet.  
His cellulitis was treated with antibiotics intravenously.  
X-ray examination of his foot showed no evidence of 
osteomyelitis.  A September 16, 1994 treatment note from 
dermatology indicates that tinea pedis between the toes 
was chronic and provided a portal of entry for cellulitis.  
The dermatologist recommended that the appellant be 
treated with Spectazole cream indefinitely due to the 
chronic nature of his tinea pedis.  A rash on the 
appellant's right hand was diagnosed as dyshidrotic 
eczema.  He was also diagnosed with probable 
contact/stasis dermatitis versus acrodermatitis associated 
to underlying disease on his feet.  In a progress note on 
the same date, an internist noted that the appellant's 
medical records had been reviewed.  In addition to the 
hospitalizations in October 1993 and November 1993 noted 
above, the physician noted outpatient treatment of the 
appellant with antibiotics in August 1992 for a diagnosis 
of cellulitis of the right heel and fungal infection of 
the right foot.  The appellant had also been treated as an 
outpatient in August 1988, October 1991, and November 1991 
for right lower extremity cellulitis that was treated with 
antibiotics.

The internist diagnosed recurrent cellulitis associated 
with fungal infection of the feet.  The physician added 
that it was "very unlikely" that the appellant could work 
at any job that involved much weight-bearing on his feet 
because the weight-bearing would cause decreased venous 
return from his feet.  The physician also noted that the 
appellant's history of chronic venous insufficiency 
predisposed him to exacerbations of his skin problem 
leading to recurrence of his cellulitis.

The appellant was hospitalized again from September 23, 
1994, to September 29, 1994, for cellulitis of the right 
foot, stasis dermatitis, and moccasin tinea pedis.  He 
complained of redness and pain over the right foot 
extending up to his groin.  The dermatology department 
stated that the appellant had stasis dermatitis and 
moccasin tinea pedis, both of which made him susceptible 
for cellulitis.

An October 1994 decision by the Social Security 
Administration indicates that the appellant had testified 
that he was unable to work due to recurrent blood clots in 
his legs caused by cellulitis.  He stated that the 
cellulitis was caused by an open leg wound or a fungal 
infection on his feet.  The medical expert, A. B., M.D. 
(Dr. B.), testified that the appellant suffered from 
recurrent cellulitis of both feet.  He had been 
hospitalized approximately five times since 1990 to 
undergo intravenous therapy for cellulitis.  Dr. B. noted 
that the appellant had a history of deep vein thrombosis 
with a pulmonary embolus and a current diagnosis of venous 
insufficiency.  Dr. B. explained that the veins in the 
appellant's legs became dilated and did not drain well 
thereby causing his blood to pool and resulting in 
cellulitis.  

The appellant was hospitalized again from October 22, 
1994, to November 3, 1994, for bilateral foot cellulitis.  
An echogram of the left lower extremity was negative for 
deep venous thrombosis.  Vascular surgery was consulted.  
No evidence of vascular disease was found.  Dermatology 
concluded that the recurrent cellulitis was most likely 
secondary to tinea pedis with bacterial cellulitis.  A 
bone scan showed mildly increased uptake in both ankles, 
which could have represented degenerative or arthritic 
changes, but a low-grade infection, such as low grade, 
chronic osteomyelitis, of the left ankle region could not 
be ruled out.

The appellant was hospitalized again on November 10, 1994, 
to November 18, 1994, for cellulitis of the feet.  A 
biopsy of the left foot showed acanthosis, hyperkeratosis, 
spongiosis and vesiculation, and exocytosis of 
neutrophils.  There was a mononuclear perivascular 
infiltrate showing numerous plasma cells in the 
superficial and deep dermis.  This was believed to be 
consistent with contact dermatitis; however, the 
perivascular plasmacytic infiltrate was believed to be 
suggestive of a secondary syphilis or lupus profundus.  
Computed tomography of the left lower extremity was 
normal.  Correlation with bone scan and plain film showed 
no evidence of osteomyelitis.

The appellant was hospitalized from November 28, 1994, to 
December 5, 1994, for vesicular eruptions with cellulitis 
to bilateral feet.  He reported that his disorder had 
begun approximately 30 years previously, while in service, 
when he had broken out in a rash and blisters to the 
bilateral lower extremities.  He also reported a 15-year 
history of deep vein thrombosis to the bilateral legs.  He 
stated that usually after a deep vein thrombosis episode, 
he developed cellulitis and eczematous reaction 
intermittently.

In August 1995 the appellant was hospitalized for 
recurrent left leg cellulitis and superficial dermatitis.  
He complained that his left leg was swollen and painful 
and had been that way for two weeks.  He had been treated 
three months previously for cellulitis.  His left foot was 
red, swollen, and excoriated.  Dried, peeling skin was 
seen.  He also had abrasions on the heel of the foot.  A 
biopsy in November 1994 had been consistent with contact 
dermatitis, but other disorders, including deep lupus, 
could not be ruled out.  The appellant reported that his 
symptoms began with blisters or vesicles in his upper and 
lower extremities bilaterally.  He had scratched the 
vesicles and, two days later, started with erythema, 
edema, and pain in the left lower extremity.  The vesicles 
in the right lower extremity and both upper extremities 
disappeared.  It was unclear why the appellant had had so 
many episodes of cellulitis.  The appellant reported a 
history of cellulitis of the legs and feet since 1984.  
His medical history also included chronic tinea pedis and 
osteomyelitis of the left tibia in 1993.  Physical 
examination showed a large inguinal lymph node on the 
left; white, dry, flaky skin on both lower extremities; 
edema of the left lower extremity; and several toe and 
ankle ulcerations.  The cause of his increased 
susceptibility to chronic cellulitis was unclear.  A 
duplex scan of the appellant's veins showed no evidence of 
deep venous thrombosis.

At an October 1996 hearing, the appellant testified that 
his current skin condition began in service and that he 
had continued to suffer from it since that time.  He 
stated that he had been treated for a skin condition 
immediately after his military service but that records of 
that treatment were no longer available.  He stated that 
he had been treated at a VA facility in Ann Arbor, 
Michigan, in the late 1970s and that he had requested 
those medical records.  He had been diagnosed with 
osteomyelitis at a VA hospital in Tucson, Arizona.  He 
stated that a VA physician had informed him that the 
osteomyelitis had resulted from the damage to his legs 
caused by cellulitis and blood clots.  The appellant 
explained that the cellulitis caused his foot to swell, 
damaging his arteries and veins.  As a result of this, 
blood pooled, causing infection and swelling.  The 
appellant agreed with his representative's summation that 
the skin condition caused the circulation condition, which 
in turn caused the osteomyelitis.  The appellant added 
that his rash or dermatitis in service was a symptom of 
his cellulitis and insufficient blood supply but was not 
diagnosed as such.

At a December 1998 hearing, the appellant testified that 
he began having skin problems in the early 1950s and 
1960s.  He explained that he developed rashes on his legs 
but that the rashes would clear when treated with 
medication.  He stated that he had volunteered for service 
in the Air Force but because of a rash on his foot, 
diagnosed as chronic neurodermatitis, he had been told 
that he could be accepted only during a time of war.  
Because of his desire to serve, he sought treatment for 
the rash, and, when it resolved, he enlisted in the Navy.  
He stated that his skin condition was aggravated during 
his military service.  He stated that his complaints were 
documented in his service medical records.  Treatment 
consisted of topical creams, which temporarily resolved 
his symptoms, but the symptoms returned.  He stated that 
the strenuous activity in service caused his chronic 
dermatitis to occur with greater frequency than it had 
prior to service.

After service, the appellant was treated for his skin 
condition within one year of his discharge, but records of 
that treatment were not available.  He stated that later 
treatment, at the University of Michigan Hospital and at 
VA facilities, was documented by the medical records 
contained in his claims folder.  His skin condition never 
healed-it continued to return.  He took pain medication, 
including Vicodin.  He developed blood clots.  The skin 
condition primarily affected his foot and his leg.  When 
his skin disorder was active, it was an open sore on the 
back of his foot with little, white blisters, which wept 
but did not bleed.  It was recurring but did not appear to 
be triggered by anything.  He identified the skin disorder 
as vesicular eruptions with cellulitis and dystrophic or 
dyshidrotic eczema.  Regarding his phlebitis, the 
appellant testified that he had had phlebitis, which he 
described as a blood clot, in approximately 1978 in 
Michigan.  He had also had a blood clot in his lung.  He 
stated that a VA physician in Tucson, Arizona, had 
diagnosed some of his disabilities as secondary to his 
skin disorder.  He added that those records were part of 
his claims folder.  He had been treated intermittently 
with Coumadin.  He stated that the phlebitis caused pain 
and swelling in his left leg and a rash.

Regarding, his osteomyelitis, peripheral circulatory 
disorder, insufficient blood return, and tinea pedis, the 
appellant stated that he had been treated at a VA hospital 
in Tucson for a rash.  He was hospitalized for three-and-
one-half months.  A bone scan showed that he had 
osteomyelitis of the left foot.  He was treated 
intravenously with antibiotics.  Amputation of his leg was 
considered as a treatment option.  He stated that VA 
physicians in Houston, Texas; Tucson, Arizona; and San 
Antonio, Texas had linked his skin disorder, 
osteomyelitis, and circulatory condition.  A VA physician 
in San Antonio, Texas, had written on his discharge 
summary that phlebitis and osteomyelitis were secondary to 
the skin disorder.  According to the appellant, once the 
rash develops on his foot, it becomes infected.  The 
infected rash results in poor circulation and, 
subsequently, blood clots in the leg.  When the blood 
clots pulled enough, osteomyelitis developed.

At a June 1999 VA arteries, veins, and miscellaneous 
examination, The appellant reported a history of deep-
venous thrombosis of the left greater saphenous venous 
system, with alleged pulmonary embolism in approximately 
1972.  The appellant was apparently treated initially with 
intravenous heparin therapy, followed by Coumadin therapy 
for several years.  He had had a history of mild phlebitis 
since then and a history of recurrent deep-venous 
thrombosis of the left leg since then but none since 
approximately 1994.  There was also a history of mild 
intermittent stasis dermatitis with mild cellulitis, 
without stasis ulcers, gangrene, or amputations.  There 
was no significant arterial peripheral vascular disease.  
There was only occasional nocturnal myoclonus.  The 
appellant denied any current symptomatology pertaining to 
the circulatory system except for intermittent "swelling" 
for approximately two weeks, relieved with elevation of 
the left leg.

On physical examination, there was no evidence of any 
venous insufficiency.  There was no stasis dermatitis, 
stasis ulceration, varicosities, edema, thrombophlebitis, 
or deep-venous thrombosis.  There was no evidence of 
postphlebitic syndrome.  The examiner diagnosed status 
post left metatarsal fracture and two episodes of acute 
osteomyelitis of the left metatarsal region without 
current symptoms and status post recurrent deep-venous 
thrombosis of the left leg with history of intermittent 
mild stasis dermatitis, mild cellulitis, and intermittent 
mild edema without current symptoms.  The examiner opined 
that the appellant's osteomyelitis, phlebitis, and any 
other circulatory disorder were unrelated to the 
appellant's dermatological disorders.  The appellant also 
reported a history of tinea pedis for approximately 
thirty-five years, with the onset prior to his entering 
military service.  The appellant reported that he was not 
currently being treated for any dermatological disorder.  

At a June 1999 VA bones examination, the appellant 
reported a history of a probable left metatarsal bone 
fracture in approximately 1960, for which he was treated 
with temporary cast application for approximately eight 
weeks only with apparently complete recovery.  The 
appellant also reported a history of acute osteomyelitis 
of the left metatarsal region in approximately 1992, for 
which the appellant apparently received intravenous 
antibiotic therapy then with alleged complete recovery at 
that time.  There was also a history of recurrence of 
osteomyelitis of the left metatarsal region in 1994 for 
which the appellant reported that he did not receive any 
specific therapy.  He apparently recovered spontaneously 
over several months.  The appellant reported that both 
episodes of acute osteomyelitis of the left metatarsal 
region were associated with phlebitis.  He denied any 
significant current symptoms from osteomyelitis.  No 
abnormal findings were noted on examination.

At a June 1999 VA skin diseases examination, the appellant 
reported that his disease began in the 1950s with some 
dermatitis on the leg.  He reported a diagnosis of 
"neurodermatitis."  The eruption originated on his left 
leg and left foot.  The eruption had been intermittent in 
the past.  At that time, his eruption seemed to be doing 
fairly well.  He currently treated his skin disorder with 
"Saymon's salve."  He had used many medications including 
topical steroids in the past, with and without success.  
He stated that the eruption frequently started in a large 
area and expanded.  He presently had dermatitis only in 
the left Achilles area.  He also had thickening of both 
large toenails but his other toenails were normal.  He had 
no erythema or scaling on the soles of his feet but showed 
some erythema and scaling with some dermatitis on the left 
Achilles area.  The examiner diagnosed nodular eczema and 
possible onychomycosis of both large toenails.  The 
examiner stated that the conditions appeared to be 
conditions that were not associated with any type of 
military problems.

At a November 2001 VA skin diseases examination, the 
appellant reported a 40 to 50 year history of a pruritic 
burning rash on both feet.  He described it as 
intermittent and located on both the dorsal and plantar 
surfaces.  He had tried several unknown creams without any 
benefit.  He admitted to scratching often.  Examination of 
his feet showed an erythematous lichenfied plaque on the 
dorsal right foot with excoriations.  The examiner 
diagnosed lichen simplex chronicus.

At a March 2002 VA skin diseases examination, the 
appellant reported the onset of disease approximately 45 
years earlier.  The course had been intermittent but 
appeared to worsen while the appellant was in service.  
This was likely due to the appellant's involvement in the 
service based on the type of footwear required by soldiers 
rather than the natural progression of the disease.  No 
current treatment was used.  Symptoms included pruritus 
and burning.  On examination, the soles of the feet and 
the toenails were involved.  The appellant reported 
involvement of the entire lower extremities.  There were 
no associated systemic or nervous manifestations.  The 
diagnoses were likely onychomycosis and tinea pedis versus 
dyshidrosis.

In April 2002, the examiner prepared an addendum to the 
examination report.  The examiner had reviewed the 
appellant's claims folder.  The examiner noted the skin 
disorders shown by the appellant's service medical 
records.  In March 2002 the appellant had had a fungal 
infection, tinea, of his toenails and feet.  The examiner 
stated that it was impossible to render an opinion as to 
whether the appellant's preexisting dermatitis underwent 
an increase in severity during his military service 
because there were no records describing the severity of 
the appellant's dermatitis prior to his entering service 
in January 1969.  The appellant claimed to have had a 45-
year history of eczema, and he did indeed have mild eczema 
in April 1969 and June 1969 limited to his right hand, 
right wrist, and right antecubital fossa, which is near 
the elbow.


Analysis

VA has a duty to assist veterans in the development of 
facts pertinent to their claims.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002); see also 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2002) (VA 
regulations implementing the VCAA).  This law redefines 
the obligations of VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name 
and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
VCAA, 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the 
Board can issue a final decision because all notice and 
duty to assist requirements have been fully satisfied, and 
the appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of 
record at the time that he filed his claim.  In a March 2, 
2001 letter, the RO informed the appellant of the type of 
evidence needed to substantiate his claims.  That letter 
further informed the appellant that it would assist in 
obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were 
received by VA.  See Quartuccio, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA has no 
outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the December 2001 letter 
informed the appellant of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.

As for VA's duty to assist a veteran, the appellant has 
not identified any treatment records that have not been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) 
records exist that have not been obtained.  As discussed 
above, the appellant's service medical records, VA medical 
records, and private medical records are part of the 
appellant's claims folder.  In November 2002 the Board, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), undertook additional development of the 
appellant's claims.  With the appellant's assistance, 
records from the Social Security Administration were 
obtained.  In addition, the appellant advised the Board 
that records of treatment from Kino Community Hospital and 
St. Mary's Hospital both in Tucson, Arizona, were not 
available because they could not be found or had been 
destroyed.

The only service medical records that the RO has been able 
to obtain are the records from the appellant's entrance 
physical examination.  Although the appellant's service 
medical records, other than his entrance examination, have 
not been obtained, a February 1997 statement from the 
National Personnel Records Center (NPRC) indicates that a 
third search for the appellant's service medical records 
(the prior attempts being in January 1996 and June 1996) 
was negative.  The appellant was advised in October 1997 
that his service medical records were not found.  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The appellant 
did not have any additional records.  The Board is mindful 
that, in a case such as this one where service medical 
records have been lost, there is a heightened duty to 
assist the veteran in developing the evidence that might 
support his claim.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  This heightened duty includes the obligation to 
search for alternate medical records.  Moore v. Derwinski, 
1 Vet. App. 401 (1991).  In this case, repeated attempts 
have been made to locate the appellant's service medical 
records.  Alternate records are not available, although 
the appellant's service personnel records were obtained.  
Further efforts to obtain the appellant's service medical 
records would be futile.  See 38 C.F.R. § 3.159(c)(2) 
(2002).  As for VA's duty to obtain any medical 
examination, VA examinations were provided to the 
appellant in June 1999, November 2001, and March 2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further, the RO's efforts and the Board's 
development efforts have complied with the instructions 
contained in the April 1998, May 1999, and February 2001 
Remands from the Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not 
affect the merits of his claim or his substantive rights, 
for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having 
determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

To establish service connection for a claimed disability, 
the facts, as shown by the evidence, must demonstrate that 
a particular disease or injury resulting in current 
disability was incurred during active service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that 
a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease 
or injury."  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 
(1998).

Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified 
as such in service (or within the presumption period under 
38 C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the 
veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In the case of a disease only, service connection also may 
be established under section 3.303(b) by (1) evidence of 
the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period; and (2) present disability from it.  
Savage, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period 
may suffice.  Id.  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  


1.  Skin disorder to include tinea pedis

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence 
that the disability manifested in service existed before 
service will rebut the presumption.  38 U.S.C.A. 1111, 
1132, 1137 (West 1991); 38 C.F.R. 3.304(b) (2002); 
Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).  The 
burden of proof is on VA to rebut the presumption.  
Kinnaman v. Principi, 4 Vet. App. 20 (1993).  Only such 
conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b) (2002).  
History of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
a preexisting condition but will be considered together 
with all other material evidence in determinations of 
inception.  38 C.F.R. § 3.304(b)(1) (2002); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an 
increase in disability during service.  Where the evidence 
shows that there was an increase in disability during 
service, there is a presumption that the disability was 
aggravated by service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable 
evidence (obvious or manifest) that the increase in 
severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a), (b) (2002).

There is no aggravation of a preexisting disease or injury 
if the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior 
to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2002).

Although the appellant was noted to have a history of 
dermatitis and a history of an allergic reaction to 
seaweed at his enlistment examination, a preexisting skin 
disorder, including tinea pedis or dermatitis, was not 
noted on his examination report.  On the examination 
report, the appellant's skin, lymphatics, and feet were 
found to be normal.  He is, therefore, presumed to be 
sound.  38 C.F.R. § 3.304(b) (2002).  "Clear and 
unmistakable (obvious or manifest) evidence" that a 
disease or injury preexisted service is required to rebut 
the presumption of soundness.  Id.  The available 
evidence-consisting primarily of the confusing history 
noted on the enlistment examination-does not rise to that 
level.  The earliest medical evidence of the symptoms of 
the appellant's skin disorder is during his military 
service.  Although the appellant's feet were not treated, 
he was treated for skin disorders elsewhere on his body.  
Further, the appellant is competent to testify to the 
readily observable symptoms of a skin rash on his feet 
that were apparent during service and thereafter, even 
though he is not competent to attribute a medical cause or 
diagnosis to them.  Finally, even if the Board were to 
find that the appellant's skin disorder preexisted his 
military service, the Board would likely also conclude, 
based on the appellant's testimony and statements and the 
report of the March 2002 VA skin diseases examination, 
that the appellant's disability was aggravated during his 
military service.  See 38 C.F.R. § 3.306 (2002).

The March 2002 VA skin diseases examination noted likely 
diagnoses of onychomycosis and tinea pedis.  The appellant 
has reported symptoms of a skin rash on his feet during 
service and thereafter.  Based on the history provided by 
the appellant, which consisted of reporting readily 
observable symptoms that he is competent to testify to, 
the VA examiner in March 2002 attributed the appellant's 
current skin disorder of his feet to the type of footwear 
required of soldiers that the appellant wore during his 
military service.  Although a VA examiner at a June 1999 
VA skin diseases examiner stated that the appellant's skin 
conditions did not appear to be associated with his 
military service, the examiner provided no rationale to 
support that opinion and did not address the symptoms 
about which the appellant is competent to describe.  Based 
on the appellant's current diagnoses and the evidence that 
the appellant has had this disability since being in 
service, and resolving doubt in favor of the appellant, 
the Board concludes that the evidence demonstrates that 
the appellant has onychomycosis and tinea pedis, diagnosed 
alternately as dyshidrosis or nodular eczema, as a result 
of his military service.


2.  Cellulitis

The appellant has been diagnosed with chronic cellulitis 
of the legs and feet.  The appellant does not contend, nor 
do his service medical records indicate, that the 
appellant's cellulitis was incurred during service.  
Rather, the appellant contends that the episodes of 
cellulitis are secondary to his skin disorder that is 
related to service.  As noted above, establishing service 
connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, the 
Board has determined that the appellant's skin disorder, 
including tinea pedis, is related to his military service 
and service connection should be granted.  Therefore, the 
appellant is entitled to service connection for his 
chronic cellulitis if it is caused by or aggravated by his 
tinea pedis.

There is evidence in the record that the appellant's 
chronic cellulitis is caused by or aggravated by his tinea 
pedis.  On four separate occasions in 1994, VA physicians 
related the appellant's cellulitis to his tinea pedis.  On 
September 16, 1994, a VA dermatologist noted that tinea 
pedis between the appellant's toes provides a portal of 
entry for cellulitis.  That same day, a VA internist 
reviewed the appellant's medical records and diagnosed 
recurrent cellulitis associated with fungal infection of 
the feet.  During the appellant's VA hospitalization from 
September 23, 1994, to September 29, 1994, the dermatology 
department stated that the appellant had stasis dermatitis 
and moccasin tinea pedis, both of which made him 
susceptible for cellulitis.  Finally, during the 
appellant's VA hospitalization from October 22, 1994, to 
November 3, 1994, the dermatology department concluded 
that the recurrent cellulitis was most likely secondary to 
tinea pedis with bacterial cellulitis.  Although it is 
unclear whether the appellant's tinea pedis caused 
initially his cellulitis, the four VA medical opinions 
indicate clearly that, at a minimum, the appellant's tinea 
pedis aggravates his chronic cellulitis.  Resolving doubt 
in favor of the appellant, the Board concludes that the 
evidence demonstrates that the appellant's recurring 
cellulitis is causally related to his tinea pedis.

3.  Osteomyelitis

The medical records contained in the claims folder show 
treatment of the appellant for possible osteomyelitis.  
The appellant does not contend, nor do his service medical 
records indicate, that osteomyelitis was incurred during 
service.  Rather, the appellant contends that 
osteomyelitis is secondary to his skin disorder in service 
or his cellulitis that results from his skin disorder.  In 
this case, the Board has determined that the appellant's 
skin disorder, including tinea pedis, is related to his 
military service and service connection should be granted.  
The Board has further determined that the appellant's 
cellulitis results from his tinea pedis and service 
connection is warranted for that disability.  Based on 
these determinations, the appellant is entitled to service 
connection for osteomyelitis if it is caused by or 
aggravated by his tinea pedis or by his cellulitis.

During his November 1993 to January 1994 VA 
hospitalization, the appellant was treated for possible 
osteomyelitis.  An interim hospital summary listed 
diagnoses of osteomyelitis and left leg cellulitis 
secondary to osteomyelitis.  The only opinion regarding 
whether osteomyelitis is related to the appellant's skin 
disorders is the opinion of the VA examiner who conducted 
the June 1999 arteries, veins, and miscellaneous 
examination.  The examiner concluded that the appellant's 
osteomyelitis was unrelated to any of his dermatological 
disorders.

Although the appellant believes that he has osteomyelitis 
and that his osteomyelitis has been caused by his skin 
disorder or his cellulitis, the appellant, as a layperson, 
is not competent to testify to medical causation or 
diagnosis.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Similarly, the 
appellant's statements and testimony regarding what VA 
physicians have told him about a relationship between 
osteomyelitis and cellulitis or osteomyelitis and a skin 
disorder are insufficient to constitute medical evidence 
because, although the original statements were made by 
doctors, the present statements are the appellant's 
assertions.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
("[T]he connection between what a physician said and a 
layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities is simply too 
attenuated and inherently unreliable to constitute 
'medical' evidence.").

There is support in the record, however, for the 
appellant's statement that a discharge summary indicated 
that osteomyelitis was secondary to a skin disorder.  The 
discharge summary from that August 1994 VA hospitalization 
includes a history of cellulitis with secondary 
osteomyelitis for which the appellant had been 
hospitalized eight months previously.  While that might 
qualify as medical evidence in favor of the appellant's 
claim, a review of the medical evidence indicates that 
this record refers to the appellant's hospitalization from 
November 1993 to January 1994.  Review of the actual 
records of treatment during that time reveals that the 
appellant's cellulitis was considered secondary to his 
possible osteomyelitis-not vice versa as indicated in the 
second-hand report contained in the August 1994 discharge 
summary.  Accordingly, the August 1994 discharge summary 
is accorded no weight as regards the relationship between 
osteomyelitis and the appellant's cellulitis.  Therefore, 
the preponderance of the evidence is against the 
appellant's claim that his osteomyelitis is caused or 
aggravated by his skin disorder or his cellulitis.

4.  Peripheral circulatory disorder

The medical records contained in the claims folder show 
treatment of the appellant for deep venous thrombosis and 
phlebitis since approximately 1981.  Although the 
appellant has reported repeatedly a history of pulmonary 
embolism, the medical records contained in the claims 
folder do not support that history.  He has been treated 
for episodes of pleuritic chest pain when pulmonary 
embolus has been ruled out.  Nevertheless, the appellant 
does not contend, nor do his service medical records 
indicate, that a circulatory disorder, to include 
phlebitis and deep vein thrombosis, was incurred during 
service.  Rather, the appellant contends that a peripheral 
circulatory disorder is secondary to his skin disorder in 
service or his cellulitis that results from his skin 
disorder.  The appellant is entitled to service connection 
for a circulatory disorder if it is caused by or 
aggravated by his tinea pedis or by his cellulitis.

Although the appellant believes that his circulatory 
disorder has been caused by or aggravated by his skin 
disorder or his cellulitis, the appellant, as a layperson, 
is not competent to testify to medical causation or 
diagnosis.  See Edenfield, 8 Vet. App. 384, 388 (1995); 
Robinette, 8 Vet. App. 69, 74 (1995); Grottveit, 5 Vet. 
App. 91, 93 (1993); Espiritu, 2 Vet. App. 492, 494 (1992).  
Similarly, the appellant's statements and testimony 
regarding what VA physicians have told him about a 
relationship between a circulatory disorder and cellulitis 
or a circulatory disorder and a skin disorder are 
insufficient to constitute medical evidence because, 
although the original statements were made by doctors, the 
present statements are the appellant's assertions.  
Robinette, 8 Vet. App. at 77.  

The medical evidence of record indicates that, during his 
November 1993 to January 1994 VA hospitalization, the 
appellant was treated for chronic deep vein thrombosis.  
An interim hospital summary noted that the appellant's 
medical history included recurrent lower extremity deep 
vein thrombosis resulting in recurrent left leg 
cellulitis.  In addition, in September 1994, a VA 
physician noted that the appellant's history of chronic 
venous insufficiency predisposed him to exacerbations of 
his skin problem leading to recurrence of his cellulitis.  
Finally, Dr. B., a medical expert testifying at the 
appellant's hearing on eligibility for Social Security 
disability benefits, stated that the appellant had a 
history of deep vein thrombosis and a current diagnosis of 
venous insufficiency.  Dr. B. explained that the veins in 
the appellant's legs became dilated and did not drain well 
thereby causing his blood to pool and resulting in 
cellulitis.  All of this medical evidence suggests that 
the appellant's circulatory disorders contribute to his 
skin disorder and cellulitis-not vice versa as suggested 
by the appellant.  The only opinion regarding whether the 
appellant's circulatory disorders are caused by or 
aggravated by his skin disorders is the opinion of the VA 
examiner who conducted the June 1999 arteries, veins, and 
miscellaneous examination.  That examiner concluded that 
the appellant's circulatory disorders were unrelated to 
any of his dermatological disorders.  Therefore, the 
preponderance of the evidence is against the appellant's 
claim that his circulatory disorder is caused or 
aggravated by his skin disorder or his cellulitis.

ORDER

Entitlement to service connection for a skin disorder, to 
include tinea pedis, is granted.

Entitlement to service connection for cellulitis of the 
feet is granted.

Entitlement to service connection for osteomyelitis is 
denied.

Entitlement to service connection for a peripheral 
circulatory disorder, to include phlebitis, is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


